Exhibit 10.10

Nonqualified Stock Option No. 1

Option for 500,000 Shares

 

MEDAREX, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
FOR 2005 EQUITY INCENTIVE PLAN

MEDAREX, INC., a New Jersey corporation (the “Company”), in consideration of the
value to it of the continuing services of HOWARD H. PIEN (hereinafter called
“Optionee”), which continuing services the grant of this Option is designed to
secure, and in consideration of the various undertakings made herein by
Optionee, and pursuant to its 2005 Equity Incentive Plan (hereinafter called the
“Plan”), hereby grants to Optionee an option (the “Option”), evidenced by this
Option Agreement, exercisable for the period and upon the terms hereinafter set
out, to purchase 500,000 shares (the “Option Amount”) of $.01 par value common
stock of the Company (“Common Stock”) at a price of $14.355 per share (the
“Option Price”), which price represents at least the Fair Market Value (as such
term is defined in the Plan) of the shares as of the Date of Grant (as
hereinafter defined).


1.             TERM OF OPTION.  THIS OPTION IS GRANTED AND DATED ON THE DATE SET
FORTH NEXT ABOVE THE SIGNATURE SHOWN (SOMETIMES HEREINAFTER CALLED THE “DATE OF
GRANT”), AND WILL TERMINATE AND EXPIRE, TO THE EXTENT NOT PREVIOUSLY EXERCISED,
ONE DAY PRIOR TO THE END OF TEN (10) YEARS AFTER THE DATE OF GRANT (I.E., ON THE
28TH DAY OF JUNE, 2017), OR AT SUCH EARLIER TIME AS MAY BE SPECIFIED IN SECTION
5 HEREOF.


2.             VESTING.  EXCEPT AS SET FORTH IN THE IMMEDIATELY FOLLOWING
SENTENCE OR AS OTHERWISE PROVIDED IN THE PLAN OR THIS OPTION AGREEMENT, THIS
OPTION WILL VEST AND BE EXERCISABLE AS FOLLOWS, PROVIDED THAT VESTING WILL CEASE
UPON THE TERMINATION OF THE OPTIONEE’S SERVICE: 166,667 SHARES SHALL VEST ON
EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE DATE OF GRANT, AND 166,666
SHARES SHALL VEST ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT; PROVIDED,
HOWEVER, THAT UPON THE OCCURRENCE OF AN EVENT CONSTITUTING A CHANGE IN CONTROL
(AS DEFINED IN THE OPTIONEE’S EMPLOYMENT AGREEMENT WITH THE COMPANY DATED MAY
16, 2007 (THE “EMPLOYMENT AGREEMENT”)) OR IN THE EVENT THAT THE OPTIONEE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE OPTIONEE FOR
GOOD REASON (AS SUCH TERMS ARE DEFINED IN THE EMPLOYMENT AGREEMENT), THE OPTION
AMOUNT SHALL BECOME IMMEDIATELY VESTED AND EXERCISABLE IN FULL.


3.             NON-TRANSFERABILITY.  AN OPTIONEE MAY NOT SELL OR OTHERWISE
TRANSFER AN OPTION EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR TO
AN OPTIONEE’S FAMILY MEMBERS PURSUANT TO A GIFT (IN ACCORDANCE WITH THE PLAN) OR
BY MEANS OF A DOMESTIC RELATIONS ORDER.


4.             MANNER OF EXERCISE.  THE OPTIONEE (OR OTHER PERSON ENTITLED TO
EXERCISE THE OPTION) SHALL PURCHASE SHARES OF COMMON STOCK SUBJECT HERETO BY THE
PAYMENT TO THE COMPANY OF THE OPTION PRICE IN FULL.  THIS OPTION IS TO BE
EXERCISED BY WRITTEN NOTICE TO THE COMPANY STATING THE FULL NUMBER OF SHARES TO
BE PURCHASED AND THE TIME OF DELIVERY THEREOF, WHICH SHALL BE AT LEAST 15 DAYS
AFTER THE GIVING OF NOTICE UNLESS AN EARLIER DATE SHALL HAVE BEEN AGREED UPON
BETWEEN OPTIONEE (OR OTHER PERSON ENTITLED TO EXERCISE THE OPTION) AND THE
COMPANY.  AT SUCH TIME, THE COMPANY SHALL, WITHOUT TRANSFER OR ISSUE TAX TO THE
OPTIONEE (OR OTHER PERSON ENTITLED TO


--------------------------------------------------------------------------------



EXERCISE THE OPTION), DELIVER AT THE PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH
OTHER PLACE AS SHALL BE MUTUALLY AGREED UPON, A CERTIFICATE OR CERTIFICATES FOR
SUCH SHARES AGAINST PAYMENT OF THE OPTION PRICE THEREFOR IN FULL FOR THE NUMBER
OF SHARES TO BE DELIVERED; PROVIDED, HOWEVER, THAT THE TIME OF DELIVERY MAY BE
POSTPONED BY THE COMPANY FOR SUCH PERIOD AS MAY BE REQUIRED FOR IT TO COMPLY
WITH REASONABLE DILIGENCE WITH ANY REQUIREMENTS OF LAW.  PAYMENT OF THE OPTION
PRICE SHALL BE MADE IN CASH EITHER BY A CERTIFIED OR OFFICIAL BANK CHECK.

Notwithstanding the foregoing, provided that at the time of exercise the Common
Stock is publicly traded, payment in whole or in part of the Option Price may be
made in unrestricted shares of Common Stock which are already owned by the
Optionee free and clear of any liens, claims, encumbrances or security
interests, based upon the Fair Market Value (as defined in the Plan) of the
Common Stock on the date the Option is exercised.  No shares of Common Stock
shall be issued until full payment therefor has been made and any tax
withholding obligations have been satisfied (in accordance with Section 10(d)). 
If the Optionee (or other persons entitled to exercise the Option) fails to
accept a delivery of, or to pay for all or any part of the number of shares
specified in such notice upon tender or delivery thereof, the right to exercise
the Option with respect to such undelivered shares shall be thereupon
terminated.

Notwithstanding the foregoing, provided that at the time of exercise the Common
Stock is publicly traded, payment in whole or in part of the Option Price may be
made pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.


5.             TERMINATION OF SERVICE.


(A)           DEATH.  IF ANY OPTIONEE’S RELATIONSHIP WITH OR EMPLOYMENT BY THE
COMPANY AND/OR ANY OF ITS SUBSIDIARIES TERMINATES BY REASON OF DEATH, THIS
OPTION MAY THEREAFTER BE EXERCISED IMMEDIATELY IN FULL BY THE LEGAL
REPRESENTATIVE OF THE ESTATE OR BY THE LEGATEE OF THE OPTIONEE UNDER THE WILL OF
THE OPTIONEE UNTIL THE EXPIRATION OF THE STATED TERM OF THE OPTION.


(B)           DISABILITY.  IF THE OPTIONEE’S RELATIONSHIP WITH OR EMPLOYMENT BY
THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES TERMINATES BY REASON OF “DISABILITY”
(AS DEFINED IN SECTION 409A(A)(2)(C) OF THE CODE), THIS OPTION MAY THEREAFTER BE
EXERCISED IN FULL BY THE OPTIONEE FOR A PERIOD OF THREE YEARS FROM THE DATE OF
SUCH TERMINATION OR EXPIRATION OF THE STATED TERM OF THE OPTION, WHICHEVER
PERIOD IS THE SHORTER.


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S RELATIONSHIP WITH OR
EMPLOYMENT BY THE COMPANY IS TERMINATED BY THE COMPANY FOR “CAUSE” (AS DEFINED
IN THE EMPLOYMENT AGREEMENT), THE OPTION SHALL THEREUPON TERMINATE. 
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL BE DEEMED TO ALTER THE
AT-WILL EMPLOYMENT STATUS OF AN EMPLOYEE OF THE COMPANY IN ANY WAY.


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S RELATIONSHIP WITH OR
EMPLOYMENT BY THE COMPANY TERMINATES FOR ANY REASON OTHER THAN PURSUANT TO
SECTION 5(A), (B) OR (C) HEREOF, THIS OPTION MAY, TO THE EXTENT SUCH OPTION HAS
VESTED, THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A


--------------------------------------------------------------------------------



PERIOD OF 90 DAYS FOLLOWING THE DATE OF SUCH TERMINATION OR EXPIRATION OF THE
STATED TERM OF THE OPTION, WHICHEVER PERIOD IS THE SHORTER.


6.             ADJUSTMENTS ON RECAPITALIZATION; CHANGE IN CONTROL; DISSOLUTION
OR LIQUIDATION.  THE NUMBER OF SHARES OF COMMON STOCK SUBJECT HERETO AND THE
OPTION PRICE PER SHARE SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF THE COMMON STOCK RESULTING FROM THE
SUBDIVISION OR CONSOLIDATION OF THE SHARES, OR THE PAYMENT OF A STOCK DIVIDEND
AFTER THE DATE OF GRANT, OR OTHER DECREASE OR INCREASE IN THE SHARES OF COMMON
STOCK OUTSTANDING EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY;
PROVIDED, HOWEVER, THAT ANY OPTIONS TO PURCHASE FRACTIONAL SHARES RESULTING FROM
SUCH ADJUSTMENTS SHALL BE ELIMINATED.

In the event of a Change in Control (as defined in the Employment Agreement), if
the Option is not assumed or substituted in connection with the Change in
Control, the Option shall be canceled in exchange for a cash payment with
respect to each share of Common Stock subject to such canceled Option in an
amount having a Fair Market Value equal to the excess of the Fair Market Value
of the consideration to be paid per share of stock in the Change in Control over
the exercise price per share under the Option.

Notwithstanding anything in this Option Agreement to the contrary, in the event
of the proposed dissolution, liquidation or reorganization of the Company, other
than pursuant to certain mergers or consolidations), the Option granted
hereunder shall terminate as of a date to be fixed by the Committee (as that
term is defined in the Plan); provided that not less than 30 day’s prior written
notice of the date so fixed shall be given to the Optionee, and the Optionee
shall have the right, during the period of thirty (30) days preceding such
termination, to exercise his or her Option as to all or any part of the shares
covered thereby, including shares as to which such Option would not otherwise be
exercisable.

7.             Subject to Plan.  This Option is subject to all the terms and
conditions of the Plan (and specifically to the power of the Committee to make
interpretations of the Plan and of the Options granted thereunder, and of the
Board of Directors of the Company (“Board of Directors”) to alter, amend,
suspend or discontinue the Plan subject to the limitations expressed in the
Plan), the provisions of which are hereby made a part of this Option.  By
acceptance hereof, Optionee acknowledges receipt of a copy of a Summary Plan
Description, which describes the basic terms and conditions of the Plan, and
recognizes and agrees that determinations, interpretations or other actions
respecting the Plan may be made by a majority of the Board of Directors or of
the Committee, and that such determinations, interpretations or other actions
are final, conclusive and binding upon all parties, including Optionee.  In the
event of any conflict between the provisions of this Option Agreement and those
of the Plan, the provisions of the Plan shall control.

8.             Rights as Shareholder.  This Option shall not entitle Optionee or
any permitted transferee hereof to any rights of a shareholder of the Company or
to any notice of proceedings of the Company or to any notice of proceedings of
the Company in respect of any shares issuable upon exercise of this Option
unless and until the Optionee has given to the Company a written notice of
exercise, has paid in full the Option Price for such shares and, if applicable,
has given a representation to the Company that he or she is purchasing such
shares for investment only and


--------------------------------------------------------------------------------


not with a view towards any distribution.  The Company shall not be required to
issue or deliver any certificate for shares of its Common Stock purchased
hereunder prior to compliance with applicable federal and state laws and
regulations with respect to the issuance, registration or listing of such
shares.


9.             SECURITIES LAWS.  OPTIONEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN
INFORMED OF, OR IS OTHERWISE FAMILIAR WITH, THE NATURE AND THE LIMITATIONS
IMPOSED BY THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), THE EXCHANGE ACT,
AND THE RULES AND REGULATIONS THEREUNDER (IN PARTICULAR, RULE 144, PROMULGATED
UNDER THE ACT AND SECTION 16 OF THE EXCHANGE ACT, AND RULE 16B-3 PROMULGATED
THEREUNDER), CONCERNING THE SHARES ISSUABLE UPON EXERCISE OF THIS OPTION AND
AGREES TO BE BOUND BY THE RESTRICTIONS EMBODIED IN SUCH ACT, THE EXCHANGE ACT,
AND ALL THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


10.          MISCELLANEOUS; GOVERNING LAW.


(A)           IN THE EVENT THE OPTION SHALL BE EXERCISED IN WHOLE, THIS OPTION
AGREEMENT SHALL BE SURRENDERED TO THE COMPANY FOR CANCELLATION.  IN THE EVENT
THE OPTION SHALL BE EXERCISED IN PART, OR A CHANGE IN THE NUMBER OR DESIGNATION
OF THE COMMON STOCK SHALL BE MADE, THIS OPTION AGREEMENT SHALL BE DELIVERED BY
OPTIONEE TO THE COMPANY FOR THE PURPOSE OF MAKING APPROPRIATE NOTATION THEREON,
OR OF OTHERWISE REFLECTING, IN SUCH MANNER AS THE COMPANY SHALL DETERMINE, THE
PARTIAL EXERCISE OR THE CHANGE IN THE NUMBER OF DESIGNATION OF THE COMMON STOCK.


(B)           THE OPTION SHALL BE EXERCISED IN ACCORDANCE WITH SUCH
ADMINISTRATIVE REGULATIONS AS THE COMMITTEE SHALL FROM TIME TO TIME ADOPT.


(C)           THE OPTION AND THIS OPTION AGREEMENT SHALL BE CONSTRUED,
ADMINISTERED AND GOVERNED IN ALL RESPECTS UNDER AND BY THE LAWS OF THE STATE OF
NEW JERSEY.


(D)           OPTIONEE HEREBY AGREES THAT HE OR SHE WILL MAKE SUCH ARRANGEMENTS
AS THE COMPANY DEEMS NECESSARY TO DISCHARGE ANY FEDERAL, STATE, OR LOCAL INCOME
OR PAYROLL TAX WITHHOLDING OBLIGATIONS IMPOSED UPON THE COMPANY WITH RESPECT TO
THIS OPTION.  UPON OPTIONEE’S REQUEST AND SUBJECT TO THE COMPANY’S APPROVAL, IN
ITS SOLE DISCRETION, AND IN COMPLIANCE WITH ANY APPLICABLE CONDITIONS OR
RESTRICTIONS OF LAW, THE COMPANY MAY WITHHOLD FROM FULLY VESTED SHARES OF COMMON
STOCK OTHERWISE ISSUABLE TO OPTIONEE UPON EXERCISE OF THE OPTION A NUMBER OF
WHOLE SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE, DETERMINED AS OF THE
DATE OF EXERCISE, NOT IN EXCESS OF THE MINIMUM AMOUNT OF TAX REQUIRED TO BE
WITHHELD BY LAW.


(E)           NOTHING CONTAINED IN THIS AGREEMENT SHALL CONFER UPON OPTIONEE THE
RIGHT TO EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Option Agreement is executed as of the 29th day of
June, 2007.

MEDAREX, INC.

 

 

 

 

 

 

By

/s/ Christian S. Schade July 30, 2007

 


--------------------------------------------------------------------------------


The undersigned Optionee hereby accepts the foregoing Non-qualified Stock Option
Agreement No. 1 dated as of June 29, 2007 (the “Date of Grant”), and the
undertakings on his or her part contained therein, and agrees to all of the
terms and conditions thereof.

DATED:

 

 

 

July 30, 2007

,

 

 

/s/ Howard H. Pien

 

 

 

 

 

 

Optionee – Howard H. Pien

 


--------------------------------------------------------------------------------